998 So. 2d 657 (2008)
Robert B. OLSEN, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 3D08-1082.
District Court of Appeal of Florida, Third District.
December 17, 2008.
*658 Robert B. Olsen, in proper person.
Sarah J. Rumph, Tallahassee, Assistant General Counsel, for respondent.
Before WELLS, SHEPHERD, and ROTHENBERG, JJ.
ROTHENBERG, J.
The Florida Parole Commission ("Parole Commission") issued an order revoking Robert B. Olsen's ("Olsen") parole. Thereafter, Olsen filed a petition for writ of habeas corpus in the circuit court, seeking review of the Parole Commission's order. The circuit court entered an order denying Olsen's petition for writ of habeas corpus, and Olsen then appealed the circuit court's order to this Court. Because the circuit court's review of the Parole Commission's quasi-judicial action is the equivalent of an appeal, plenary appeal to a district court to review the merits of the circuit court's order is not authorized. See Sheley v. Fla. Parole Comm'n, 720 So. 2d 216, 217 (Fla.1998) (holding that after an inmate has been afforded judicial review of the Parole Commission's actions, a second opportunity for judicial review on the merits by plenary appeal from a circuit court's order would improperly provide the inmate with a "second full bite at the apple in the district court"). We, therefore, treat Olsen's notice of appeal as a petition for writ of certiorari.
This Court's certiorari review is limited to a determination of whether Olsen was afforded due process of law and whether the circuit court departed from the essential requirements of law in denying Olsen's habeas corpus petition. Tarver v. Fla. Parole Comm'n, 990 So. 2d 577, 578 (Fla. 3d DCA 2008). Because this Court concludes that Olsen was afforded due process of law and there was no departure from the essential requirements of law, we deny the petition for writ of certiorari.
Petition denied.